Title: Abigail Adams to John Adams, 10 April 1796
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            Quincy April 10th 1796
          
          It is with real Sorrow that I have to acquaint You with the Death of so valuable a Man as Hon’ble T Russel. The Town of Boston could not in the Death of any other of its citizens have Sustaind So

heavey a loss. considerd in every Character which he sustaind, and in every Relation in which he stood, his loss is greatly to be regreeted, and what to him was always a source of affliction, and to his family a Grief and mortification, he has no Son to Whom his Virtues have descended, or in whom his Father will live again;
          I received by the last post your favours of March 23 & 29th the latter inclosing the post Note, the Day after, the Presidents Message reach’d us in a Hand Bill. it is repleat with Wisdom, firmness and Dignity, and I presume the hardest strugle he will meet with. there will still remain in the House a party Enimical to the constitution, but I perceive in the last vote ten of their Majority were wanting, Whilst the Minority supports itself intire. with some the Presidents opinion will have great Weight, and the House will find themselves greatly condemnd abroad. I am anxious very anxious to learn the next movement. I rejoice to see the President steadily persueing his measures to carry the Treaty into Effeect. I know I feel very differently from what I Should do, were I more nearly connected with the administration of the Government, tho I should have no fears, for want of firmness or integrity, but my fears would arise from an apprehension that, there might not be so general a Support of any other person. May an over Ruling Providence direct all things for the best good of the Whole.
          Our sage Bostonians in their Zeal for changeing their Govenour permitted themselfs to be Duped by the Smugling party, and that Misirable disgrace to freemen, that poor Spirited wretch Honestus mounted into Senate, to the exclusion of the best Member in Boston J Coffin Jones. the dispute in Congress, and the Doctrines there Broachd certainly had an influence in the Election of that Man. Boston is loosing her Men of concequence. I see none rising up to replace those characters whom we knew in former Days. concequently her counsels are unstable and her conduct Wavering; mr Adams as I expected is undoubtedly Elected, tho he lost many votes by his, I will not say conduct, but Want of Conduct.
          I last Evening received a Letter from Mrs Smith, giving me a detail of the Mountabank Swindler St Hillair. I always Suspected him to be an imposture, and have been daily looking for some catasthrophy which would develope him the co’ll is injured by him, and that I fear essentially; Mrs Smiths account is, that in the course of his Mercantile transactions, he came possessd of a Note indorsed by the col. of five thousand Dollors. this Note in order to raise ready Money, he gave to a Banker, and orderd him to Sell it for a

thousand Dollors less than the face of the Note. it was offerd to a Friend of the col’s who immediatly informd him, but the Note had been handed about to others, and given Such a general allarm, as to occasion the col to put a stop to his buisness, & come to a settlement with his creditors. prehaps, this in the end may be no disservice to him. I Wish it might Serve as a check upon that too great propensity to extravagance in living, Which has given so much cause of apprehension to the col’s best Friends. the Family have a source of Mortification and Humiliation in the Silly and as I always thought Ridiculous connection of Peggys which they richly deserve, for their credulity and Want of common prudence, and discernment. a son to a Governour of Brest, a page in the Family of the Prince of Condi, a Cheveliar of the Order of St Louis, might have been known by some humane Being, nor is it probable that a homely old Maid without property could have Such Charms, as to engage a Handsome Young fellow merely for Love. No, No, those who know any thing of the World know better, especially of the Gallic World.
          The Whole affair is a Romance. I Suppose you have had more particulars from Charles or mrs Smith, tho you have not written me on the Subject, and I did not chuse to write you the reports, because I knew not on what foundation they rested.
          My Tennants are come upon the place. my confinement for the week past, has disconcerted some of my Movements. I have had one conversation with Copland. he Does not seem to like to stay or yet to go. he told Me Several persons had been a long in the course of the week past Who wanted to Let themselves (but he took care not to inform me of it), he says because he knew I would not give their price, which was from 16 to 18 Dollors pr Month. I told him I hoped You would grase all the land You had, or put the whole out upon some terms to halves before you would give that price. Corn is at the price of 8 shillings I am told. upon a settlement with Copland I find he has received 40 pounds in 14 Months. he says he Does not consider any thing Due, for it will not Make good the rise of Articles. I did not feel able to enter into a Discussion with him. he Says he told sir last April that he expected the highest wages he gave to any one. I told him he knew that his agreement with me from Janry 94, to 95 was at 8 Dollors pr Month. this he could not deny. I am determined to get other help if I can, but it is very difficult not to have a single person who knows any thing about the place. if I must give unreasonable wages, it Shall be to Billings, who with his faults, brings more to pass than any other Man.
          
          I have purchased four Ton of English Hay. I must get one Ton for Burrels Barn, and copeland Says he must have Some for the oxen here. this is so unexpected to me who thought from the Quantity cut last year that we certainly could not want unless it Might be for our Horses that I know not to what to asscribe it, unless it is an improper management of the Hay and Stock. our fatting cattle were all killd before you left Home. our oxen have not workd but half as hard this Year as the last, but now is not the Season to pinch, So I must submit to what is unavoidable. the cross plowing of the Hill in front is nearly compleated. we have Done it with our own Team, adding the Steers. Copeland Says it is as bad for the cattle as the breaking up was. he plows as Deep. the cattle can not Draw So firm.
          What a Jumble are My Letters, Politicks Domestick occurrences, Farming annecdotes. pray light your Segars with them. leave them not to the inspection of futurity, for they will never have any other value than that of giving information for the present moment upon those subjects which interest You and / Your affectionate
          
            A Adams
          
        